In The

                                   Court of Appeals
                       Ninth District of Texas at Beaumont
                              ____________________
                                 NO. 09-17-00107-CV
                              ____________________

                              KEVIN GEHEB, Appellant

                                            V.

               TRANSCANADA KEYSTONE PIPELINE, LP, Appellee

_______________________________________________________            ______________

                       On Appeal from the 58th District Court
                             Jefferson County, Texas
                            Trial Cause No. A-198,034
________________________________________________________            _____________

                          MEMORANDUM OPINION

      Appellant, Kevin Geheb, appeals from a judgment the trial court rendered

based on TransCanada Keystone Pipeline, LP’s motion for summary judgment,

which is based, in part, on Keystone’s affirmative defense of release. Because the

scope of the release that Geheb signed includes all the claims on which Geheb’s suit

relies, we affirm.




                                            1
                                    Background

      In 2008, Geheb leased a tract of land from Michael Gaus, where Geheb

operated a farm. In 2010, Gaus sold Keystone an easement, which allowed Keystone

to build an underground pipeline across Geheb’s farm. When the construction

project reached Geheb’s farm in 2012, Geheb signed a release, in return for money,

that released Keystone from any damages that Keystone caused to Geheb’s 2012

crop. The 2012 Release, however, did not include damages that Geheb might suffer

after 2012.

      When Keystone failed to complete its work on its pipeline across Geheb’s

farm by year-end 2012, Geheb and Keystone mutually agreed to the terms

memorialized in a second release, the 2013 Release. Unlike the 2012 Release, the

2013 Release is broader in its scope, as it contains no language limiting the scope of

the release to Geheb’s 2013 crop. The release clause that is in the 2013 Release

provides, in pertinent part:

      Further, Owner,[1] on behalf of [himself/themselves], and any other
      person or entity claiming by or through [him/them] hereby waive(s)
      and release(s) and agree(s) to save, defend, hold harmless and
      indemnify Keystone . . . from and against any and all claims, causes of
      action, suits, debts, expenses, general damages, interest, costs and
      demands whatsoever, at law and in equity, against Keystone, or any
      person or entity related to Keystone, which arise out of, are connected
      1
        The 2013 Release contains language indicating that, as used in the release,
the term Owner referred to Geheb.
                                             2
      with, or relate in any way to Keystone’s acquisition of, or Owner’s
      conveyance of, the Easement or Keystone’s proper exercise of its
      timber rights granted under the Easement, including but not limited to,
      any and all tree, crop, plant, timber, harvest or yield loss damages,
      diminution of the value of the Property, or any other reasonably
      foreseeable damages.

      In December 2013, Gaus terminated Geheb’s lease for nonpayment of rent.

Approximately one year later, Geheb sued Keystone for damages, which he alleged

were related to Keystone’s failure to restore the surface on his farm to the condition

it was in prior to the date that Keystone built a pipeline across his farm. According

to Geheb’s petition, Keystone’s failure to properly restore the surface of his farm to

its prior condition made it impossible for him to farm the tract. Geheb’s petition

includes five theories of recovery: (1) inverse condemnation; (2) breach of

agreement; (3) tortious interference with his lease; (4) negligence; and (5) various

additional theories sounding in fraud.

      When Keystone responded to Geheb’s suit, it filed a combined traditional and

no-evidence motion for summary judgment. In the traditional section of its motion,

Keystone asserted that Geheb had released it from all the claims that he was asserting

in his petition. In the no-evidence section of its motion, Keystone claimed that Geheb

could not prove the elements that he would be required to prove to establish that any

of his claims had merit.


                                             3
      Following a hearing on Keystone’s combined motion, the trial court issued a

judgment dismissing each of Geheb’s claims. The judgment, however, fails to

specify the grounds on which the trial court decided to grant Keystone’s motion. On

appeal, Geheb argues, among other claims, that the 2013 Release did not cover the

claims he filed in his suit. According to Geheb, he did not release Keystone from

claims that are related to Keystone’s failure to restore the surface of his farm to the

condition it was in before Keystone constructed the pipeline. With respect to the trial

court’s no-evidence rulings, Geheb also argues that the trial court should have

allowed him more time to pursue discovery before ruling on Keystone’s motion.

                                 Standard of Review

      To prevail on its affirmative defense of release, Keystone was required to

conclusively establish that the release applied to Geheb’s claims. See Tex. R. Civ.

P. 166a(c); KCM Fin. LLC v. Bradshaw, 457 S.W.3d 70, 79 (Tex. 2015). We review

rulings on motions for summary judgment using a de novo standard. See Valence

Operating Co. v. Dorsett, 164 S.W.3d 656, 661 (Tex. 2005). Because the trial court

in this case failed to specify the grounds on which it ruled on Keystone’s combined

motion for summary judgment, we presume the trial court granted the motion on all

the grounds that Keystone advanced in its motion. See Lightning Oil Co. v. Anadarko

E&P Onshore, LLC, 520 S.W.3d 39, 45 (Tex. 2017). Thus, if any one of the grounds

                                              4
on which Keystone moved for summary judgment has merit, we must affirm the trial

court’s ruling on Keystone’s motion. Id.

      In this case, Keystone’s motion alleged that Geheb’s claims fell “squarely

within the express language of the 2013 Release.” If Keystone’s interpretation of the

language in the 2013 Release is correct, its defense of release would be dispositive

of the appeal. So, before addressing Geheb’s arguments about the ruling the trial

court made on the no-evidence section of Keystone’s combined motion, we address

whether the 2013 Release included the claims on which the suit was based.

                                      Analysis

      Before we address the proper scope of the 2013 Release, we note that the

parties do not dispute several facts, including that Geheb signed the 2013 Release,

and that Geheb received the consideration recited in the release. Also, Geheb has not

claimed that the language in the release is ambiguous or that his signature was

acquired by fraud. For the reasons explained below, we construe the release clause

as sufficiently broad to include the claims on which Geheb based his suit for two

reasons. First, the which clause that follows the broad language the parties used when

describing the scope of the intended release is a nonrestrictive clause that does not

narrow the release’s scope. Second, even if the parties intended the which clause to

be used in a restrictive sense, Geheb’s claims fall within the scope of the which

                                             5
clause because Keystone’s failure to restore the surface of Geheb’s farm relates in

some manner to Keystone’s acquisition of the easement.

      During the proceedings in the trial court, Geheb argued that the scope of the

2013 Release was limited to “a portion of Geheb’s 2013 rice crop which Geheb could

not plant due to pipeline construction[,]” that he did not release any claim for

recovering restoration costs on the farm, and that he did not release any claim related

to the losses he suffered beginning in 2014 and thereafter because he could no longer

farm the tract. Geheb expands upon those arguments in his appellate brief,

suggesting for the first time that the scope of the 2013 Release is limited to “damages

attributable to or arising from [Keystone’s] proper use of its rights granted pursuant

to that certain Permanent Easement[.]” (emphasis in Geheb’s brief).

      In determining the proper scope of the 2013 Release, our task is to ascertain

the true intentions of the parties, as the parties expressed their intent in the four

corners of their release. See Italian Cowboy Partners, Ltd. v. Prudential Ins. Co. of

Am., 341 S.W.3d 323, 333 (Tex. 2011). When construing the release, we give its

terms “their plain, ordinary, and generally accepted meaning unless the instrument

shows that the parties used them in a technical or different sense.” Heritage Res.,

Inc. v. NationsBank, 939 S.W.2d 118, 121 (Tex. 1996).




                                              6
      In arguing that the scope of the release did not include claims arising from

Keystone’s failure to restore the surface of the farm, Geheb ignores the release clause

and focuses on the sentence that precedes it. But the sentence preceding the language

describing the scope of the release is not the only sentence in the release that defines

its scope. The sentence Geheb focuses in his argument provides, in pertinent part:

             For and in consideration of [an amount certain paid by
      Keystone], receipt of which is hereby acknowledged, Kevin Geheb,
      Tenant, whose address is [address] (“Owner”), does hereby
      acknowledge receipt of payment in full and in advance for all tree, crop,
      plant, timber, harvest or yield loss damages, diminution of the value of
      the Property (if any), and/or any other reasonably foreseeable damages
      attributable to or arising from Keystone’s proper exercise of its rights
      granted pursuant to that [Easement granted to Keystone by Gaus.][2]

      Geheb’s arguments suggest that the proper exercise of its rights provision in

the above quoted sentence limits the scope of the release to Keystone’s operations

because they were, according to the argument he makes, inconsistent with the

easement that Keystone acquired from Gaus. According to Geheb, the easement

Keystone acquired from Gaus required Keystone to return the surface of Geheb’s

farm to the condition that it was in before Keystone built the pipeline across his farm.

      Nevertheless, the easement that Gaus granted to Keystone necessarily

anticipated that Keystone would be disturbing the soil in building the pipeline across



      2
          Emphasis, as used by the parties, in their 2013 Release.
                                              7
the property that Gaus owns. And, even if we were to agree that Keystone’s

obligation to restore the surface of the farm is a right that Geheb could enforce, a

matter we need not decide, Keystone argues that Geheb released all claims that are

at issue in this appeal.

       We note that the release clause found in the 2013 Release broadly applies to

“any and all claims, causes of action, suits, debts, expenses, general damages,

interest, costs and demands whatsoever, at law and in equity[.]” Where we have

ended the clause just quoted with a period, the parties completed the sentence

containing language of the release with a nonrestrictive clause, punctuated with a

comma and starting with the word which. In construing the meaning the parties

intended for the which clause that is found in the 2013 Release, we must give the

terms the parties used in the instrument their plain meaning, and we have harmonized

any conflicts between the various sentences in the release so that none are rendered

meaningless. See Italian Cowboy Partners, 341 S.W.3d at 333.

       Generally, clauses that begin with which are given a nonrestrictive meaning.

See NEW OXFORD AMERICAN DICTIONARY 1968 (3d ed. 2010) (stating that when

using the term which, in the United States, should “be employed only for

nonrestrictive (or nonessential) clauses[,]” in contrast to a clause that begins with

the word that, a restrictive clause that “identifies a particular thing”); Bryan A.

                                             8
Garner, GARNER’S MODERN AMERICAN USAGE 806 (3d ed. 2009) (“A restrictive

clause is essential to the grammatical and logical completeness of a sentence. A

nonrestrictive clause, by contrast, is so loosely connected with the essential meaning

of the sentence that it could be omitted without changing the meaning.”). Giving the

which clause a meaning that does not restrict the scope of the dominant clause, we

conclude the release included each of the claims that are at issue in the appeal.

      Moreover, even if the parties intended the which clause to have a restrictive

meaning, the requirements of the restrictions were established if Keystone’s

summary judgment evidence shows that Geheb’s claims arose out of, are connected

with, or relate in any way to Keystone’s acquisition of or Owner’s conveyance of,

the Easement or Keystone’s proper exercise of its right granted under the

Easement.” Thus, even if the which clause restricts in some manner the broader

meaning of the dominant clause, the summary judgment evidence conclusively

established that the conditional requirements of the restrictions were still met. Based

on our conclusion that the summary judgment evidence conclusively proved that

each of Geheb’s claims related in some way to Keystone’s acquisition of the

easement, we hold the trial court did not err by granting Keystone’s motion for

summary judgment.




                                              9
                                     Conclusion

      We hold that Geheb released the claims that are at issue in the appeal. Because

Geheb released his claims, we need not address his remaining arguments as they

challenge rulings made by the trial court that are not necessary to our disposition of

his appeal. See Tex. R. App. P. 47.1.

      Accordingly, the trial court’s judgment is affirmed.

      AFFIRMED.


                                                    _________________________
                                                         HOLLIS HORTON
                                                              Justice

Submitted on June 27, 2018
Opinion Delivered October 4, 2018

Before McKeithen, C.J., Kreger and Horton, JJ.




                                             10